Citation Nr: 1717766	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  13-16 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 1, 2015.


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to February 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was remanded by the Board in June 2015 for further development and is now ready for disposition.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

FINDINGS OF FACT

1.  Prior to July 7, 2014, the evidence does not indicate that the Veteran's service-connected disabilities were sufficiently severe to inhibit his ability to obtain gainful employment.

2.  From the period of July 7, 2014 to prior to September 1, 2015, the evidence does not indicate that the Veteran's service-connected disabilities, excluding his left knee disability, were sufficiently severe to inhibit his ability to obtain gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU prior to September 1, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service records, treatment records, and VA examinations are associated with the claims file.  

The Board notes that this appeal was previously remanded in June 2015.  In its Remand, the Board noted that there were outstanding records from Dr. EWH and the Wilmington Orthopedic Group.  Additionally, the AOJ was asked to obtain any outstanding, relevant VA medical records.  In response to the Remand, VA obtained updated VA medical records.  In October 2016, VA asked the Veteran to provide authorization that would enable it to obtain other outstanding records.  However, he did not respond.  In January 2017, he stated that he had no other information or evidence to submit.

Thus, the Board is now satisfied there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

TDIU

In April 2011, the Veteran submitted a claim in which he stated that he was unable to work because of his service-connected disabilities.  In his TDIU application, he asserted that his service-connected left knee disability as well as his bilateral hip disability prevented him from working.  As he is not service-connected for a hip disability, the Board will not consider that disability under this analysis.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2016).  A total disability rating for compensation purposes may be assigned on the basis of "individual unemployability," or when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id. 

If a veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to C&P for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

In all cases, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2016).

As noted in Bradley v. Peake, 22 Vet. App. 280 (2008), VA must consider a TDIU claim despite the existence of a schedular total rating because VA must award special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) if VA finds one or more separate disabilities support a TDIU rating independent of the disability rated at 100 percent.  During the period of July 7, 2014 to prior to September 1, 2015, the Veteran received a schedular 100 percent disability rating for his left knee disability.  Therefore, during that period, the Board will consider whether disabilities other than the left knee disability render the Veteran unemployable.  

In this case, the Board will evaluate the Veteran for a grant of TDIU during two different time periods.  The time period prior to July 7, 2014, will include consideration of degenerative arthritis of his left knee and his posttraumatic stress disorder (PTSD).  The time period from July 7, 2014, to prior to September 1, 2015, will not consider his left knee disability.  The Board will only consider his PTSD as well as his surgical scar during the second time period.  

Time Period Prior to July 7, 2014

The Board finds that a TDIU is not warranted during the time period prior to July 7, 2014.  At the time, the Veteran was service-connected for PTSD (50 percent) and degenerative arthritis of the left knee (10 percent).  He had a combined schedular rating of 60 percent.  Therefore, the requirements under 38 C.F.R. § 4.16(a) have not been met.  

Next, regardless of whether the percentage requirements of 38 C.F.R. § 4.16(a) are met, entitlement to a TDIU on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  However, TDIU is also not warranted on this basis.

In making its determination, the Board places significant probative value on the observations provided by the Veteran's medical providers as well as VA examiners.  Specifically, in November 2010, a medical provider determined that the effect of his knee condition on his daily activities was mild.  Although the Veteran reported symptoms such as weakness, stiffness, and swelling, the medical provider also opined that the effect of his knee condition on his usual occupation was mild.  In December 2010, a medical provider determined that he had full range of motion.  Immediately before his knee replacement in July 2014, he reported pain and discomfort as well as a giving-way sensation.  Despite these symptoms, there is no indication that his arthritis was severe enough to prevent him from working.

Overall, the Board agrees that the Veteran may experience some social and occupational impairment resulting from his psychiatric disability, and this is consistent with the 50 percent disability rating he receives for it.  However, in the Board's view, the impairment brought on by this disability is insufficient to deem him "unemployable" per VA regulations.  For example, a March 2011 VA examiner noted that he exhibited symptoms such as depressed mood, anxiety, and chronic sleep impairment.  Although he was determined to have difficulty establishing and maintain effective work and social relationships, the examiner noted that that the effect of his PTSD symptoms on his employment included only irritability and difficulty getting along with people.  Additionally, he demonstrated a marked improvement by November 2011, which included getting a girlfriend, going to church, and maintaining good sleep.  He denied any symptoms of depression or excessive anxiety at the time.  His mild symptoms are insufficient to make him unemployable.  

Time Period from July 7, 2014, to September 1, 2015

The Board also finds that a TDIU is also not warranted during the time period from July 7, 2014, to September 1, 2015.  At the time, the Veteran was service-connected for PTSD (50 percent) and a post-surgery scar of the left knee (0 percent).  He had a combined schedular rating of 50 percent.  He was also granted a temporary 100 percent rating for his left knee replacement.  However, as noted above, the Board cannot analyze this disability while considering a TDIU.  The requirements under 38 C.F.R. § 4.16(a) have not been met.  Similar to the previous time period, the Board must evaluate the Veteran on an extraschedular basis.  See 38 C.F.R. § 4.16(b).  The Board finds that a TDIU is still not warranted.  

Initially, the Board notes that as the Veteran has not asserted that his surgical scar impairs his employment nor is there any evidence demonstrating that it would, the Board will not consider the scar in the below analysis.

In making its determination, the Board places significant probative value on the observations provided by the January 2016 VA examiner.  The examiner noted that the Veteran continued to display symptoms that demonstrated mild impairment.  Similar to the previous examination in March 2011, he was regularly involved in church service, Bible studies, and was able to establish and maintain at least some relationships.  The Board concedes that the examination took place 4 months after the end of the appeal period.  However, there is a dearth of medical evidence as the examiner noted the Veteran stopped taking psychotropic medications in March 2014 when his mood was described as "stable."  Furthermore, the examiner opined that after a thorough review of available records, his current functioning appeared to represent an improvement when compared to the previous examination.  

Although the Board recognizes that the Veteran's disabilities led to some occupational impairment during the entire appeal period, there is no evidence to rebut the information provided by the VA examiners and medical providers.  Specifically, while weighing the evidence of record, there is no indication that those disabilities alone would lead to a determination that it would be impossible for him to follow a substantially gainful occupation.  

The Board also acknowledges that the Veteran applied for and was later granted Social Security Administration (SSA) disability benefits as of April 1997.  His SSA claim was based on a bilateral hip replacement.  SSA later determined that he was disabled because of bilateral osteoarthritis of the hips due to avascular necrosis - a non-service connected disability.  Therefore, the decision of SSA is of significantly less probative value as it did not cite a service-connected disability as stopping him from working.  

In considering this appeal, consideration has been given to the Veteran's statements that his service-connected disability renders him unemployable.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify to the extent to which his service-connected disabilities render him unemployable according to the pertinent VA regulations.

The Veteran's reported history of his inability to work during the appeal period, while competent, is nonetheless not credible.  During his disability benefits application to SSA, he cited his non-service connected hip disability as the disability that prevented him from working.  At the time, he complained of severe hip pain that was treated with a total hip arthroplasty in June 1997 - 2 months after he had stopped performing substantial gainful work activity by SSA's definition.  In fact, in his TDIU application, he continued to make the assertion that his hip condition rendered him unemployable along with his service-connected left knee disability.

As the evidence also does not establish that the Veteran was unemployable due to his service connected disabilities, the appeal is denied.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  



ORDER

A TDIU prior to September 1, 2015, is denied.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


